—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiffs’ motion for partial summary judgment on liability pursuant to Labor Law § 240 (1). Nikola R. Paunovski (plaintiff) was injured while working at an elevated height on an A-frame stepladder to remove piping. His co-workers were on stepladders on either side of him to steady and lower the pipe as he cut it into lengths of six to
*877seven feet. The pipe, which was not secured by the co-workers, fell on plaintiff or his stepladder, causing him to fall to the floor. Although the stepladder was not defective, plaintiff was not protected from the risk of a falling pipe by the use of scaffolding, which would have prevented his fall (see, Felker v Corning Inc., 90 NY2d 219, 224). (Appeal from Order of Supreme Court, Onondaga County, Elliott, J. — Summary Judgment.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Scudder, JJ.